 

MusclePharm Corporation



RESTRICTED STOCK AGREEMENT
(Non-Assignable)

 



 



 

[83% of grant] Shares of Restricted Stock of
MusclePharm Corporation

 

THIS CERTIFIES that on July __, 2013, [NAME] (“Holder”) was granted [83% OF
SHARE GRANTED] ([insert # = to 83% of shares granted]) shares of fully paid and
non-assessable shares (“Shares”) of the Restricted Stock (par value $0.001 per
share) of MusclePharm Corporation (the “Corporation”), a Nevada corporation. A
determination of the Compensation Committee of the Board of Directors of the
Company (the “Committee”) as to any questions which may arise with respect to
the interpretation of the provisions of this award shall be final.

 

TERMS AND CONDITIONS. It is understood and agreed that the award evidenced by
this agreement is subject to the following terms and conditions:

 

1.          Vesting. The Shares shall vest according to the following schedule,
provided that Holder remains continuously employed as an employee of the
Corporation (except as outlined in Section 9(d) of this Agreement) from the date
hereof through the applicable vesting date:

 

Vesting Date   Number of Shares Vesting       December 31, 2015   [INSERT 83% OF
SHARES GRANTED] Shares

 

The Committee may accelerate any vesting date of the Shares, in its discretion,
if it deems such acceleration to be desirable. Notwithstanding any contrary
provision set forth herein, the vesting date of the Shares shall accelerate in
full upon the earlier of: (a) a Change in Control (as defined in Section 8 of
this Agreement), or (b) pursuant to Section 9(d) of this Agreement.

 

2.          Regulatory Compliance and Listing. The issuance or delivery of any
stock certificates representing Shares may be postponed by the Corporation for
such period as may be required to comply with any applicable requirements under
the federal securities laws, any applicable listing requirements of any national
securities exchange, any rules, regulations or other requirements under any
other law, or any rules or regulations applicable to the issuance or delivery of
such Shares, and the Corporation shall not be obligated to deliver any such
Shares to the Holder if delivery thereof would constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.

 

1

 

 

3.          Investment Representations and Related Matters. The Holder hereby
represents that the Shares awarded pursuant to this agreement are being acquired
for investment purposes and not for resale or with a view towards distribution
thereof. The Holder acknowledges and agrees that any sale or distribution of
Shares may be made only pursuant to either (a) a registration statement on an
appropriate form under the Securities Act of 1933, as amended (“Securities
Act”), which registration statement has become effective and is current with
regard to the Shares being sold, or (b) a specific exemption from the
registration requirements of the Securities Act that is confirmed in a favorable
written opinion of counsel, in form and substance satisfactory to counsel for
the Corporation, prior to any such sale or distribution. The Holder hereby
consents to such action as the Corporation deems necessary or appropriate from
time-to-time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this agreement, including but not limited to placing restrictive legends on
certificates evidencing Shares and delivering stop transfer instructions to the
Corporation’s stock transfer agent.

 

4.          No Right To Continued Employment; Forfeiture. This agreement does
not confer upon the Holder any right to continued employment by the Corporation
or any of its subsidiaries or affiliated companies, nor shall it interfere in
any way with the right to the Holder’s employer to terminate employment at any
time for any reason or no reason.

 

5.          Construction. This agreement will be construed by and administered
under the supervision of the Committee, and all determinations will be final and
binding on the Holder.

 

6.          Dilution. Nothing in this agreement will restrict or limit in any
way the right of the Committee to issue or sell stock of the Corporation (or
securities convertible into stock of the Corporation) on such terms and
conditions as it deems to be in the best interests of the Corporation,
including, without limitation, stock and securities issued or sold in connection
with mergers and acquisitions, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any stock bonus or
employee stock ownership plan.

 

7.          Legends. The Shares shall bear a legend in substantially the
following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OR COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A VESTING PERIOD
PURSUANT TO A RESTRICTED STOCK AGREEMENT DATED JULY __, 2013, ENTERED INTO
BETWEEN THE HOLDER OF THIS CERTIFICATE AND MUSCLEPHARM CORPORATION.

 

2

 

 

8.          Change in Control. (a) For purposes of this Agreement, a Change in
Control shall be deemed to have occurred if:

 

(i)         a tender offer (or series of related offers) shall be made and
consummated for the ownership of 50% or more of the outstanding voting
securities of the Corporation, unless as a result of such tender offer more than
50% of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the stockholders of the
Corporation (as of the time immediately prior to the commencement of such
offer), any employee benefit plan of the Corporation or its subsidiaries, and
their affiliates;

 

(ii)        the Corporation shall be merged or consolidated with another
corporation, unless as a result of such merger or consolidation more than 50% of
the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Corporation (as of
the time immediately prior to such transaction), any employee benefit plan of
the Corporation or its subsidiaries, and their affiliates;

 

(iii)       the Corporation shall sell substantially all of its assets to
another corporation that is not wholly owned by the Corporation, unless as a
result of such sale more than 50% of such assets shall be owned in the aggregate
by the stockholders of the Corporation (as of the time immediately prior to such
transaction), any employee benefit plan of the Corporation or its subsidiaries
and their affiliates; or

 

(iv)       a person (as defined below) shall acquire 50% or more of the
outstanding voting securities of the Corporation (whether directly, indirectly,
beneficially or of record), unless as a result of such acquisition more than 50%
of the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Corporation (as of
the time immediately prior to the first acquisition of such securities by such
person), any employee benefit plan of the Corporation or its subsidiaries, and
their affiliates.

 

(b)  If, at any time, the Corporation shall effect a Change in Control
transaction, then, on the date of the occurrence of such Change in Control
transaction all of the remaining Shares then not yet vested shall immediately
vest.

 

9.          Termination.

 

(a)  All then unvested Shares shall be forfeited and reacquired by the
Corporation upon the termination of the Holder’s employment with the
Corporation, upon the date of such termination, if such termination is effected
by either (i) the Corporation, for “Cause” (as defined below), or (ii) the
Holder for any reason other than “Good Reason” (as defined below), provided
that, the Committee may determine in any individual case, that restrictions or
forfeiture conditions relating to the Shares shall be waived in whole or in part
in the event of terminations resulting from specified causes, and the Committee
may in other cases waive in whole or in part the forfeiture of the Shares.

 

3

 

 

(b)  For the purposes of this Agreement, “Cause” shall mean:

 

(i)            conviction of a felony or a crime involving fraud or moral
turpitude; or

 

(ii)           theft, material act of dishonesty or fraud, intentional
falsification of any employment or Corporation records, or commission of any
criminal act which impairs participant’s ability to perform appropriate
employment duties for the Corporation; or

 

(iii)          intentional or reckless conduct or gross negligence materially
harmful to the Corporation or the successor to the Corporation after a Change in
Control , including violation of a non-competition or confidentiality agreement;
or

 

(iv)          willful failure to follow lawful instructions of the person or
body to which participant reports; or

 

(v)           gross negligence or willful misconduct in the performance of
participant’s assigned duties.  Cause shall not include mere unsatisfactory
performance in the achievement of participant’s job objectives.

 

(c)   For purposes of this Agreement, “Good Reason” shall exist upon the
occurrence of the following:

 

(i)            the assignment to the Holder of any duties inconsistent with the
position in the Corporation that Holder held immediately prior to the
assignment;

 

(ii)           a Change of Control resulting in a significant adverse alteration
in the status or conditions of Holder’s participation with the Corporation or
other nature of Holder’s responsibilities from those in effect prior to such
Change of Control, including any significant alteration in Holder’s
responsibilities immediately prior to such Change in Control; and

 

(iii)         the failure by the Company to continue to provide Holder with
benefits substantially similar to those enjoyed by Holder prior to such failure.

 

(d)  Notwithstanding anything contained in Section 1 of this Agreement, if the
Holder’s employment with the Corporation shall be terminated by the Corporation
for any reason other than for Cause, or by the Holder for Good Reason, then, on
the date of the occurrence of such termination all of the remaining Shares then
not yet vested shall immediately vest.

 

10.         Notices. Any notice hereunder to the Corporation shall be addressed
to it c/o MusclePharm Corporation 4721 Ironton Street, Building A, Denver, CO
80239, Attention: Chief Executive Officer, and any notice hereunder to the
Holder shall be addressed to the Holder at the last known home address shown in
the records of the Corporation, subject to the right of any party hereto to
designate another address at any time hereafter in writing.

 

4

 

 

11.         Counterparts. This agreement may be executed in counterparts each of
which taken together shall constitute one and the same instrument.

 

12.         Governing Law. This agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Nevada
without reference to principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS]

 

5

 

 

IN WITNESS WHEREOF, the Corporation caused this agreement to be executed by a
duly authorized officer.

 

Dated: July __, 2013 MUSCLEPHARM CORPORATION         By:       Name: Brad Pyatt
    Title:  CEO and President

 

ACCEPTED AND ACKNOWLEDGED:

 

By:       Print Name: [_______]         Dated: July __, 2013  

 

6

 

